Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 1 of 11. PageID #: 279




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 MARCIA EGGLESTON,                                )     CASE NO. 5:20-CV-2757
                                                  )
                Plaintiff,                        )
                                                  )     JUDGE BENITA Y. PEARSON
                v.                                )
                                                  )
 WAYNE COUNTY, OHIO, et al.,                      )     MEMORANDUM OF OPINION AND
                                                  )     ORDER
                Defendants.                       )     [Resolving ECF No. 16]



        Pending is Defendants’ Motion for Judgment on the Pleadings. ECF No. 16. Defendants

 move the Court to dismiss Plaintiff’s Amended Complaint (ECF No. 10) in its entirety pursuant

 to Federal Rule of Civil Procedure 12(c). The Motion is fully briefed. ECF Nos. 18, 20, and 27.

 For the reasons provided below, Defendants’ Motion is denied.

                                          I. Background

        This case arises from the killing of Rodney Geiser (hereinafter referred to as “Decedent”)

 by law enforcement in Apple Creek, Ohio on December 16, 2018. Although the parties disagree

 about certain specific—and crucial—factual details,1 the overarching narrative is essentially

 undisputed, and, indeed, was almost entirely captured on video, albeit from multiple angles. See




        1
           Specifically, the parties disagree about the events immediately preceding
 Decedent’s killing; although the parties agree about much of what happened that
 morning, their disagreement as to what occurred in these moments preceding the shooting
 is dispositive of many of the arguments examined in this Order. See, e.g., Dickerson v.
 McClellan, 101 F.3d 1151, 1162 (6th Cir. 1996) (“[I]n reviewing the plaintiffs’ excessive
 force claim, we limit the scope of our inquiry to the moments preceding the shooting.”).
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 2 of 11. PageID #: 280




 (5:20-CV-2757)

 Exhibits B, D, F, G, H, and J to ECF No. 10. The Court has reviewed the video evidence in the

 record and sets forth the following facts based on its review.

         Decedent’s son called police to report that his father was threatening to hurt himself.

 Several officers responded, including Officer Nieman of the Apple Creek Police Department and

 Deputies Peters and Rubenstein of the Wayne County Sheriff’s Department, among others.

 Decedent was found behind a business in downtown Apple Creek, and when he noticed the

 police officers he pointed a handgun at his own head. After calmly engaging with the responding

 officers, Decedent stood and began to walk through town, all the while holding the gun to his

 own head. Officers followed, constantly asking Decedent to put the gun down and talk with

 them. Decedent led the officers across a busy road and past several businesses. In addition to

 their engagement with Decedent, officers interacted with any members of the public they came

 across, ordering them to remain in cars or buildings and stay far away from Decedent.

         Eventually, the officers and Decedent became arranged such that Decedent was walking

 down a street called High Street towards Deputies Peters and Rubenstein, with Officer Nieman

 behind him. The videos show Decedent pause briefly, apparently exchange some words with

 Deputy Peters, then continue walking. At this point Deputy Peters fired a single shot, which

 went through Decedent’s arm and torso, killing him.

         The parties disagree about exactly how the shooting unfolded, and the body camera

 footage submitted by Plaintiff, although it captures the shooting from several angles, is not

 sufficiently clear to resolve the dispute at this stage of the litigation. Defendants’ position is that

 Decedent “advance[d] towards Dep[uty] Rubenstein while brandishing the firearm,” (ECF No.


                                                    2
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 3 of 11. PageID #: 281




 (5:20-CV-2757)

 16 at PageID #: 176) such that Deputy Peters was forced to shoot to save Deputy Rubenstein

 from imminent danger. Plaintiff’s position is that Deputy “Peters shot Decedent as he was

 walking away slowly with his head bowed down.” ECF No. 18 at PageID #: 202. The parties

 agree that the total duration of the encounter—from the time the responding officers first found

 Decedent to the time he was fatally shot—was only twenty-four minutes.

        Defendants’ Motion seeks dismissal of all claims.

                                       II. Standard of Review

        A motion for judgment on the pleadings pursuant to Rule 12(c) should be “granted when

 no material issue of fact exists and the party making the motion is entitled to judgment as a

 matter of law.” JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir. 2007).

 When the defense of failure to state a claim is raised in a motion for judgment on the pleadings,

 the Court must apply the standard for a Rule 12(b)(6) motion. Id. at 581; see also 5C ARTHUR R.

 MILLER, MARY KAY KANE, & A. BENJAMIN SPENCER, FEDERAL PRACTICE AND PROCEDURE §

 1367 (3d ed. 2021) (“The Rule 12(c) motion may be employed by the defendant as a vehicle for

 raising several of the defenses enumerated in Rule 12(b) after the close of the pleadings. . . . [I]f

 any of these procedural defects are asserted upon a Rule 12(c) motion . . . the district court will

 apply the same standards for granting the appropriate relief or denying the motion as it would

 have employed had the motion been brought prior to the defendant’s answer under Rule[]

 12(b)[(6)].”). The Court will, in that case, “construe the complaint in the light most favorable to

 the plaintiff and accept all allegations as true to determine whether the complaint contains




                                                   3
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 4 of 11. PageID #: 282




 (5:20-CV-2757)

 sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Jackson v. City of Cleveland, 925 F.3d 793, 806 (6th Cir. 2019) (cleaned up).

                                             III. Discussion

         Plaintiff has pled eleven Counts in total (ECF No. 10 at PageID #: 89–106), but

 Defendants’ Motion organizes the issues presented into roughly five categories: (A) Plaintiff’s

 constitutional claims and Defendants’ request for qualified immunity; (B) Plaintiff’s Americans

 with Disabilities Act (ADA) claim; (C) what Defendants characterize as Plaintiff’s respondeat

 superior theories; (D) statutory immunity; and (E) punitive damages. ECF No. 16 at PageID #:

 167–68. Plaintiff’s response follows the same organizational structure (ECF No. 18 at PageID #:

 207–20), and the Court agrees that this structure makes sense, so this Memorandum of Opinion

 and Order is organized in the same fashion.

         A. Constitutional Claims

         In Counts 1 through 3 and 6 through 9, Plaintiff brings claims pursuant to 42 U.S.C. §

 1983, alleging under various theories that various Defendants violated Plaintiff’s rights under the

 Fourth, Fifth, and Fourteenth Amendments to the U.S. Constitution. ECF No. 10 at PageID #:

 89–105. As Defendants fairly sum up, Plaintiff alleges that the killing of Decedent “constituted

 an unreasonable seizure (Count 1) and an excessive use of force (Count 2) which violated his

 civil rights (Count 6) for which [Deputy] Peter[s’] supervisor, [Captain] Hunter, is liable (Count

 3). The Amended Complaint further alleges that the perceived violation was [the] result of an

 unconstitutional policy (Count 7) or the result of a failure to supervise (Count 8) and that the

 violation was ‘ratified’ by Defendants (Count 9).” ECF No. 16 at PageID #: 179.


                                                     4
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 5 of 11. PageID #: 283




 (5:20-CV-2757)

        Defendants present two arguments against these claims: that the Wayne County

 Defendants are entitled to qualified immunity, and that the “Amended Complaint fails to

 demonstrate that the Wayne County Defendants’ actions violated [Decedent’s] constitutional

 rights.” Id. at PageID #: 180.

                1. Qualified Immunity

        Defendants are not entitled to qualified immunity at this stage of the litigation because

 there are issues of material fact that preclude reaching that conclusion and subsequent dismissal

 under Rule 12(c). In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court established a

 two-step inquiry for determining whether an official is entitled to qualified immunity. Id. at 201.

 The Court must consider (1) whether a constitutional right has been violated; and (2) whether

 that right was clearly established. Ashcroft v. al-Kidd, 131 S.Ct. 2074, 2080 (2011); Katz, 533

 U.S. at 201. In Pearson v. Callahan, 555 U.S. 223 (2009), the Supreme Court held that while the

 sequence set forth in Katz is often appropriate, it is not mandatory, and courts have discretion to

 decide which of the two prongs of the qualified immunity analysis to address first. Id. at 236.

        Once a defendant raises the qualified immunity defense, the burden is on the plaintiff to

 demonstrate that the official is not entitled to qualified immunity by alleging facts sufficient to

 show that the official’s act violated clearly established law at the time that it was committed.

 Simmonds v. Genesee Cty., 682 F.3d 438, 444 (6th Cir. 2012). “To defeat the qualified immunity

 bar, a plaintiff ‘must present evidence sufficient to create a genuine issue as to whether the

 defendant committed the acts that violated the law.’” Id. (quoting Adams v. Metiva, 31 F.3d 375,

 386 (6th Cir. 1994)).


                                                   5
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 6 of 11. PageID #: 284




 (5:20-CV-2757)

         Here, dismissal based on qualified immunity cannot be granted because the pleadings

 submitted by the parties establish a genuine issue of fact that is material to the question of

 whether Deputy Peters’ use of force violated Decedent’s clearly established constitutional rights.2

 Specifically, the fact issue of whether Decedent was “advanc[ing] towards [Deputy] Rubenstein

 while brandishing the firearm,” (ECF No. 16 at PageID #: 176) or “walking away slowly with his

 head bowed down” (ECF No. 18 at PageID #: 202) must be resolved by a finder of fact before

 the Court can properly consider the “objective reasonableness” of the officers’ actions, paying the

 requisite “careful attention to the facts and circumstances of [this] particular case.” Graham v.

 Connor, 490 U.S. 386, 388, 396 (1989); see also Hanson v. City of Fairview Park, Ohio, 349 F.

 App’x 70, 73–76 (6th Cir. 2009) (describing the district court’s inability to grant qualified

 immunity in an excessive force case due to the presence of genuine issues of material fact).




         2
           Although Defendants have used the vehicle provided by Rule 12(c) to seek
 qualified immunity, Plaintiff filed so much evidence with her Amended Complaint that,
 at least on this issue, the Court is presented with a record that more closely resembles a
 typical Rule 56 motion. See, e.g., ECF No. 11. The Court need not convert the instant
 Motion to a Rule 56 motion, however, because all of the evidence supplied by Plaintiff is
 incorporated into the Amended Complaint. The evidence is, therefore, not “outside of the
 pleadings.” Cf. Max Arnold & Sons, LLC v. W.L. Hailey & Co., Inc., 452 F.3d 494, 503
 (6th Cir. 2006). Similar to the standards for resolving a Rule 56 motion, a “motion for
 judgment on the pleadings only has utility when all material allegations of fact are
 admitted or not controverted in the pleadings and only questions of law remain to be
 decided by the district court. . . . [I]f the pleadings do not resolve all of the factual issues
 in the case, proceeding with discovery and potentially a trial on the merits would be more
 appropriate than an attempt at resolution of the case on a Rule 12(c) motion.” 5C
 ARTHUR R. MILLER, MARY KAY KANE, & A. BENJAMIN SPENCER, FEDERAL PRACTICE
 AND PROCEDURE § 1367 (3d ed. 2021); see also ECF No. 20 at PageID #: 226 (“While [a
 case cited by Defendants] dealt with a motion for summary judgment, the same principles
 apply to a motion for judgment on the pleadings.”).

                                                    6
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 7 of 11. PageID #: 285




 (5:20-CV-2757)

           Defendants argue that the Court should find that the video evidence submitted by Plaintiff

 directly contradicts Plaintiff’s allegations, and that the Court should instead adopt the narrative

 presented by the defense. ECF No. 20 at PageID #: 225–27. Based on its own review of the

 record, the Court does not agree that Plaintiff’s version of events is “blatantly contradicted by the

 video evidence in the record.” Id. at PageID #: 227. Rather, a reasonable jury could find support

 in the evidence for the narrative presented by Plaintiff. Because a jury must make a factual

 determination before the Court can decide whether or not Defendants are entitled to qualified

 immunity, Defendants’ request for qualified immunity is denied at this juncture.

                  2. Constitutional Violations

           Defendants’ request for dismissal based on the argument that Decedent’s constitutional

 rights were simply not violated by his killing is denied for the same reason as their request for

 qualified immunity. As explained above, Defendants have not demonstrated that “no material

 issue of fact exists and [that they are] entitled to judgment as a matter of law.” Winget, 510 F.3d

 at 582.

           B. ADA Claim

           Plaintiff alleges that Defendants violated the ADA by failing to reasonably accommodate

 Decedent’s disability when they failed to explicitly warn him that deadly force was about to be

 used against him. ECF No. 18 at PageID #: 214; ECF No. 10 at PageID #: 94. Defendants

 submit that a successful ADA claim requires a plaintiff to show that he was subjected to

 discrimination because of his disability, and that here, “officers only employed deadly force

 against [Decedent] because of his threatening behavior and continued failure to respond to


                                                   7
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 8 of 11. PageID #: 286




 (5:20-CV-2757)

 officers’ requests to stop and put down his gun—not because of any disability [Decedent] may

 have had.” ECF No. 16 at PageID #: 185–86 (citing Beans v. City of Massillon, 706 F. App’x

 295 (6th Cir. 2017); Thompson v. Williamson Cty., Tenn., 219 F.3d 555 (6th Cir. 2000)).

         Defendants’ Motion is premature on this issue as well. Plaintiff’s Amended Complaint

 alleges sufficient facts to state a claim that Decedent was subject to discrimination because of his

 disability. See, e.g., ECF No. 10 at PageID #: 99–100. That is sufficient to withstand a Rule

 12(c) motion. Defendants argue that “[i]n this type of case, it is axiomatic that the plaintiff

 ‘present evidence that animus against the protected group was a significant factor in the position

 taken” by Defendants. ECF No. 16 at PageID #: 185 (citing Beans, 706 F. App’x at 199); ECF

 No. 20 at PageID #: 231 (“[T]here is no evidence that the actions of Defendants [were] based

 upon any purported disability.”). It may be true, at a later stage of the litigation, that a lack of

 evidence would warrant dismissal. But at this stage—defending a failure-to-state-a-claim

 argument in a motion for judgment on the pleadings—Plaintiff has no duty to present evidence in

 support of her well-pleaded allegations.

         C. Respondeat Superior Arguments

         Defendants argue that Counts 3 (supervisory liability), 7 (Monell), 8 (failure to supervise)

 and 9 (ratification) must all be dismissed for failure to state a claim. ECF No. 16 at PageID #:

 186. Defendants characterize these Counts as Plaintiff’s respondeat superior theories, and argue

 that they must be dismissed because, under Monell v. Department of Social Services of the City

 of New York, “a municipality cannot be held liable under § 1983 on a respondeat superior

 theory.” Id. at PageID #: 186–87 (citing 436 U.S. 658, 691 (1978)). In her opposition to


                                                    8
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 9 of 11. PageID #: 287




 (5:20-CV-2757)

 Defendants’ Motion, Plaintiff correctly points out that none of these Counts actually seek to

 impose vicarious liability on Defendants. Rather, all of them properly plead direct liability

 claims. Defendants’ Motion to dismiss these Counts on this basis is, therefore, denied.

        In Count 3 (supervisory liability), Plaintiff sufficiently alleges that Captain Hunter is

 directly liable for his part in Decedent’s killing because his own actions violated Decedent’s

 constitutional rights. ECF No. 10 at PageID #: 91–93. In Count 7, Plaintiff sufficiently alleges

 that Decedent’s killing was the result of actions pursuant to official county policy and/or custom,

 namely, that the Sheriff had a policy of responding to threats such as those allegedly posed by

 Decedent proactively, rather than waiting for circumstances to justify the use of deadly force. Id.

 at PageID #: 102–04. In Count 8, Plaintiff sufficiently alleges that Defendants Sheriff

 Hutchinson and Captain Hunter are directly liable for their parts in Decedent’s killing because

 their own actions violated Decedent’s constitutional rights. Id. at PageID #: 104. Finally, in

 Count 9, Plaintiff sufficiently alleges that Defendants Wayne County, Sheriff Hutchinson, and

 Captain Hunter are directly liable for their parts in Decedent’s killing because their own actions

 violated Decedent’s constitutional rights, under a different theory. Id. at PageID #: 105.

        D. Statutory Immunity

        Defendants seek dismissal of Plaintiff’s state law claims because of the immunity granted

 political subdivisions and their employees by Ohio statute. ECF No. 16 at PageID #: 189 (citing

 O.R.C. § 2744.03(A)(6)).3 Subdivision (A)(6)(b) of that statute provides an exception, however:


        3
           Plaintiff pleads state law claims in Counts 4 (wrongful death), 10 (survivorship
 action), and 11 (willful, wanton, and reckless conduct). ECF No. 10 at PageID #: 93–94,
                                                                                       (continued...)

                                                  9
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 10 of 11. PageID #: 288




  (5:20-CV-2757)

  the immunity does not apply if the “employee’s acts or omissions were with malicious purpose,

  in bad faith, or in a wanton or reckless manner.” O.R.C. § 2744.03(A)(6)(b). Plaintiff has

  adequately pled that Defendants’ actions meet this exception; indeed, that appears to be the

  whole point of Count 11, which is titled “Willful, Wanton, and Reckless Conduct.” ECF No. 10

  at PageID #: 106. Defendants’ Motion to dismiss Plaintiff’s state law claims on the basis of

  statutory immunity is denied.

         E. Punitive Damages

         Defendants’ final argument is that Ohio prohibits the award of punitive damages against

  political subdivisions and their employees by statute. ECF No. 16 at PageID #: 190 (citing

  O.R.C. § 2744.05(A)). Defendants incorrectly assert that “[e]mployees of a political subdivision

  are entitled to the same immunity as the political subdivision itself, including immunity from

  punitive damages.” Id. The case cited by Defendants, R.K. v. Little Miami Golf Center, does

  provide that “employees are entitled to the same immunity due the political subdivision,” but

  only in the context of the immunity provided by § 2744.03, which explicitly grants immunity to

  “a political subdivision or an employee of a political subdivision.” 1 N.E.3d 833, 843 (Ohio Ct.

  App. 2013) (citation omitted); O.R.C. § 2744.03. The relevant statute for purposes of punitive

  damages, however, is § 2744.05, which, by its own terms, only applies to political subdivisions,

  and not to their employees. O.R.C. § 2744.05; see also Schaad v. Buckeye Valley Local Sch.



         3
          (...continued)
  105–06. Defendants also mention Count 3 in this section of their brief (ECF No. 16 at
  PageID #: 189), but the Court fails to see how this § 1983 claim for violations of the U.S.
  Constitution is a state tort claim like Counts 4, 10, and 11.

                                                  10
Case: 5:20-cv-02757-BYP Doc #: 31 Filed: 08/11/21 11 of 11. PageID #: 289




  (5:20-CV-2757)

  Dist. Bd. of Educ., No. 15 CAE 080063, 2016 WL 693546, at *5 (Ohio Ct. App. Feb. 12, 2016)

  (“[T]he request for punitive damages suggests appellant is being sued individually as well, as

  punitive damages cannot be awarded against a political subdivision performing a governmental

  function.”). The individual Defendants in this case may not, therefore, take advantage of the

  immunity provided by § 2744.05.

          In addition to the above issue of Ohio law, as Plaintiff points out, punitive damages

  against particularly culpable individual defendants are generally available to successful § 1983

  plaintiffs under federal law. ECF No. 18 at PageID #: 220 (citing Smith v. Wade, 461 U.S. 30, 48

  (1983)). If Plaintiff prevails on some of the claims pled in her Amended Complaint, punitive

  damages may well be available.

                                           IV. Conclusion

          For the reasons provided above, Defendants’ Motion for Judgment on the Pleadings (ECF

  No. 16) is denied in its entirety.



          IT IS SO ORDERED.


    August 11, 2021                               /s/ Benita Y. Pearson
  Date                                          Benita Y. Pearson
                                                United States District Judge




                                                  11
